Exhibit 10.22

AGREEMENT TO PROVIDE SERVICES

AGREEMENT TO PROVIDE SERVICES, dated as of this 1st day of August, 2000, between
Hauser, Inc., a Delaware corporation (the “Company”), Kenneth Cleveland
Associates, Inc. (the “Contractor”) and Kenneth C. Cleveland (“Cleveland”).

RECITALS:

WHEREAS, Contractor specializes in advising businesses with respect to both
financial and operational restructuring;

WHEREAS, Cleveland is an employee of Contractor; and

WHEREAS, the Company desires to engage the services of the Contractor and the
Contractor has indicated its willingness to provide services to the Company,
which services shall include Cleveland serving as Chief Financial Officer of the
Company, on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, it is hereby agreed as follows:


SECTION 1.           APPOINTMENT.  THE COMPANY HEREBY APPOINTS (THE
“APPOINTMENT”) THE CONTRACTOR AND THE CONTRACTOR HEREBY AGREES TO PROVIDE
SERVICES TO THE COMPANY WHICH SHALL CONSIST OF CLEVELAND SERVING AS CHIEF
FINANCIAL OFFICER OF THE COMPANY.  THE TERM, OF THE CONTRACTOR’S APPOINTMENT
(THE “TERM”) SHALL COMMENCE ON THE DATE HEREOF (THE “COMMENCE­MENT DATE”) AND
SHALL TERMINATE ON ONE YEAR ANNIVERSARY OF THE COMMENCEMENT DATE.


SECTION 2.           DUTIES.  DURING THE TERM, THE CONTRACTOR SHALL CAUSE
CLEVELAND TO SERVE AS CHIEF FINANCIAL OFFICER OF THE COMPANY, ON THE TERMS AND
SUBJECT TO THE CONDITIONS HEREINAFTER SET FORTH.  CLEVELAND SHALL SERVE AS A
CHIEF FINANCIAL OFFICER OF THE COMPANY AND, IN SUCH CAPACITY, SHALL REPORT
DIRECTLY TO THE CHIEF EXECUTIVE OFFICER AND TO THE BOARD OF DIRECTORS OF THE
COMPANY (THE “BOARD OF DIRECTORS”) AND SHALL HAVE SUCH DUTIES AS ARE TYPICALLY
PERFORMED BY A CHIEF FINANCIAL OFFICER OF A CORPORATION, TOGETHER WITH SUCH
ADDITIONAL DUTIES, COMMENSURATE WITH CLEVELAND’S POSITION AS CHIEF FINANCIAL
OFFICER OF THE COMPANY, AS MAY BE ASSIGNED TO CLEVELAND FROM TIME TO TIME BY THE
CHIEF EXECUTIVE OFFICER OR BOARD OF DIRECTORS.


SECTION 3.           FEES AND EXPENSES.


(A)           IN CONSIDERATION FOR THE SERVICES PROVIDED BY CONTRACTOR DURING
THE TERM, THE COMPANY SHALL PAY THE CONTRACTOR A FEE OF $8,000 PER WEEK.  THE
COMPENSATION SHALL BE PAYABLE EACH WEEK FOR THE IMMEDIATELY PRECEDING WEEK.


(B)           THE COMPANY SHALL REIMBURSE THE CONTRACTOR FOR REASONABLE DIRECT
EXPENSES INCURRED BY THE CONTRACTOR IN CONNECTION WITH TRAVEL OR OTHER
ACTIVITIES REQUIRED BY THE COMPANY IN ACCORDANCE WITH THE EXPENSE REIMBURSEMENT
POLICY OF THE COMPANY.

 

 

--------------------------------------------------------------------------------


 


(C)           EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE CONTRACTOR SHALL NOT BE
ENTITLED TO RECEIVE ANY OTHER COMPENSATION OR BENEFITS FROM THE COMPANY. 
CLEVELAND SHALL NOT RECEIVE ANY COMPENSATION FROM THE COMPANY FOR THE SERVICES
WHICH THE CONTRACTOR SHALL CAUSE HIM TO PERFORM FOR THE COMPANY.


SECTION 4.           TERMINATION.  PRIOR TO THE END OF THE TERM, THE COMPANY AND
THE CONTRACTOR SHALL HAVE THE RIGHT TO TERMINATE THE APPOINTMENT OF THE
CONSULTANT UPON 30-DAYS NOTICE.  IN THE EVENT OF A TERMINATION FOR ANY REASON,
ALL PAYMENTS UNDER SECTIONS 3 HEREOF SHALL TERMINATE IMMEDIATELY.


SECTION 5.           RELATIONSHIP BETWEEN THE PARTIES.  NOTHING IN THIS
AGREEMENT SHALL BE TAKEN TO IMPLY ANY RELATIONSHIP OF PARTNERSHIP, AGENCY OR
EMPLOYER AND EMPLOYEE BETWEEN THE COMPANY AND THE CONTRACTOR OR THE COMPANY AND
CLEVELAND.  THE CONTRACTOR SHALL BE AN INDEPENDENT CONTRACTOR, AND NOT AN
EMPLOYEE OF THE COMPANY, WITHIN THE MEANING OF ALL FEDERAL, STATE AND LOCAL LAWS
AND REGULATIONS GOVERNING EMPLOYMENT INSURANCE, WORKERS’ COMPENSATION,
INDUSTRIAL ACCIDENTS, LABOR AND TAXES.  NEITHER THE CONTRACTOR NOR CLEVELAND
SHALL, BY REASON OF THIS AGREEMENT, ACQUIRE ANY BENEFITS, PRIVILEGES OR RIGHTS
UNDER ANY BENEFIT PLAN OPERATED BY THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES
FOR THE BENEFIT OF THEIR EMPLOYEES, INCLUDING, WITHOUT LIMITATION, (I) ANY
PENSION OR PROFIT-SHARING PLANS OR (II) ANY PLANS PROVIDING MEDICAL, DENTAL,
DISABILITY OR LIFE INSURANCE PROTECTION.


SECTION 6.           MISCELLANEOUS.


(A)           WITHHOLDING.  CONTRACTOR SHALL BE SOLELY RESPONSIBLE, AND THE
COMPANY SHALL NOT WITHHOLD FROM ANY AMOUNTS PAYABLE HEREUNDER, FOR ALL FEDERAL,
STATE, COUNTY AND/OR LOCAL TAXES PAYABLE WITH RESPECT TO ANY AND ALL PAYMENTS
HEREUNDER.


(B)           INDEMNIFICATION.  CONTRACTOR AND CLEVELAND SHALL INDEMNIFY AND
HOLD HARMLESS THE COMPANY AGAINST ALL COSTS, CHARGES, PENALTIES AND EXPENSES
WHATSOEVER INCURRED OR SUSTAINED BY THE COMPANY IN CONNECTION WITH THE
APPOINTMENT THAT ARISE OUT OF ANY FAILURE ON THE PART OF THE COMPANY OR THE
CONTRACTOR TO PAY WITHHOLDING TAXES ON BEHALF OF THE CONTRACTOR OR CLEVELAND FOR
SERVICES WHICH THE CONTRACTOR CAUSES CLEVELAND TO PERFORM FOR THE COMPANY
PURSUANT TO THIS AGREEMENT, AS MAY BE REQUIRED UNDER ANY APPLICABLE FEDERAL,
STATE, COUNTY OR OTHER APPLICABLE TAX LAWS.


(C)           NOTICES.


(I)            ALL COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DELIVERED BY HAND OR MAILED BY OVERNIGHT COURIER OR BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID:

(1)           IF TO THE CONTRACTOR, AT                             ,           
(FACSIMILE:  (        ), OR AT SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS THE
EXECUTIVE MAY HAVE FURNISHED THE COMPANY IN WRITING, OR

(2)           IF TO THE COMPANY, VOLKER WYPYSZYK, 2550 EL PRESIDO STREET, LONG
BEACH, CA 90810-1193 (FACSIMILE:  (310) 637-9807), MARKED FOR THE ATTENTION OF
THE CHIEF EXECUTIVE OFFICER, OR AT SUCH OTHER ADDRESS OR

 

2

--------------------------------------------------------------------------------


 

FACSIMILE NUMBER AS IT MAY HAVE FURNISHED IN WRITING TO THE EXECUTIVE,


(II)           ANY NOTICE SO ADDRESSED SHALL BE DEEMED TO BE GIVEN:  IF
DELIVERED BY HAND, ON THE DATE OF SUCH DELIVERY; IF MAILED BY COURIER, ON THE
FIRST BUSINESS DAY FOLLOWING THE DATE OF SUCH MAILING; AND IF MAILED BY
REGISTERED OR CERTIFIED MAIL, ON THE THIRD BUSINESS DAY AFTER THE DATE OF SUCH
MAILING.


(D)           ENTIRE AGREEMENT; AMENDMENT AND WAIVER.  THIS AGREEMENT
CONSTITUTES THE ENTIRE UNDERSTANDING OF THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS OR UNDERSTANDINGS WITH
RESPECT TO THE SUBJECT MATTER HEREOF AMONG SUCH PARTIES.  THIS AGREEMENT MAY BE
AMENDED, AND THE OBSERVANCE OF ANY TERM OF THIS AGREEMENT MAY BE WAIVED, WITH
(AND ONLY WITH) THE WRITTEN CONSENT OF EACH OF THE PARTIES HERETO.


(E)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REFERENCE TO
PRINCIPALS OF CONFLICTS OF LAW.


(F)            SECTION HEADINGS.  THE HEADINGS OF THE SECTIONS AND SUBSECTIONS
OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO
CONSTITUTE A PART THEREOF.


(G)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT.

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year first above written.

HAUSER INC.

 

 

 

 

By: /s/ Volker Wypyszyk

 

Name:  Volker Wypyszyk

 

Title:  President and Chief’ Executive  Officer

 

 

 

 

KENNETH CLEVELAND ASSOCIATES, INC.

 

 

By: /s/ Kenneth C. Cleveland

 

Name:  Kenneth C. Cleveland

 

Title:  President

 

 

/s/  Kenneth C. Cleveland

Kenneth C. Cleveland

3

--------------------------------------------------------------------------------